Citation Nr: 1750332	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right eye disability prior to March 13, 2008, in excess of 30 percent prior to May 18, 2017, and in excess of 40 percent thereafter.  

2.  Entitlement to temporary total rating pursuant to 38 C.F.R. § 4.30 based on right eye surgery on June 15, 2012.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to September 1975 and November 1990 to March 1991, to include additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In the November 2010 rating decision, the RO granted service connection for a right eye disability and assigned a 20 percent rating effective June 23, 2009.  The Veteran disagreed with the initial rating and effective date assigned.  In an August 2011 decision, the RO awarded an effective date of July 22, 1998, for the award of service connection and assigned an initial rating of 10 percent and a rating of 30 percent from March 13, 2008.  In the April 2013 rating decision, the RO denied entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 based on right eye surgery on June 15, 2012.  Jurisdiction rests with the RO in New Orleans, Louisiana.

In August 2016, the case was remanded for additional development.

In a June 2017 rating decision, the Appeals Resource Center (ARC) granted a 40 percent rating for the right eye disability effective May 18, 2017.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected right eye disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From July 22, 1998 to November 1, 2007, the Veteran's right eye vision was not reduced to 15/200 or 20/200; did result in concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; did not result in concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; and did not result in loss of the nasal half of the visual field bilaterally.

2.  From November 1, 2007 to May 18, 2017, the Veteran's right eye disability resulted in visual acuity of light perception only, but no anatomical loss or contraction of a visual field.

3.  From May 18, 2017, the Veteran's right eye disability resulted in anatomical loss, with his nonservice-connected left eye correctable to 20/40 or better.  

4.  Although the Veteran underwent surgery for his service-connected right eye disability in June 2012, the preponderance of the evidence is against a finding that he required at least one month of convalescence following this surgery; had severe postoperative residuals; or had casting, without surgery, of one of his major joints. 


CONCLUSIONS OF LAW

1.  From July 22, 1998 to November 1, 2007, the criteria for a rating in excess of 10 percent for the right eye disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, DCs 6061 to 6081 (2008).

2.  From November 1, 2007 to May 18, 2017, the criteria for a 30 percent rating, but no higher, for the right eye disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, DCs 6061 to 6081 (2008).

3.  From November 1, 2007 to March 13, 2008, special monthly compensation (SMC) based on one eye having light perception only is warranted.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2008).

4.  Since May 18, 2017, the criteria for a rating in excess of 40 percent for the right eye disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.75, 4.78, 4.79, 4.80, 4.84a, DCs 6061 to 6081 (2008).

5.  The criteria for assignment of a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30, following a right eye June 2012 surgery are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Higher Rating Claim

The Veteran contends that higher ratings are warranted for his service-connected right eye disability, due to his poor vision throughout the appeal.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As to rating the Veteran's right eye disability under 38 C.F.R. § 4.84a, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date unless the Veteran asks that his claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008).  As the Veteran's appeal stems from a pre-December 10, 2008 claim, the old schedular rating criteria at 38 C.F.R. § 4.84a must be applied, because neither the Veteran or his representative has asked that his claim be adjudicated under the new criteria.  

Under the old rating criteria, the severity of the Veteran's right eye disability can be rated based on visual acuity loss under 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  

If a veteran has visual impairment in one eye as a result of service connected disability and visual impairment in the other eye as a result of nonservice-connected disability not the result of the veteran's own willful misconduct and either (1) the impairment of visual acuity in each eye was rated at a visual acuity of 20/200 or less or (2) the peripheral field of vision for each eye is 20 degrees or less, VA must pay compensation to the veteran as if the combination of both disabilities were the result of service-connected disability.  38 U.S.C.A. § 1160(a).  Where a claimant has a service connected disability of only one eye and a nonservice-connected visual impairment but not of the degree prescribed by Section 1160(a) in the other eye, (as in this case) deeming the nonservice connected eye as having a visual acuity of 20/40 results in accurate evaluations that are based solely upon service connected visual impairment.  38 U.S.C.A. § 1160(a).  See also 73 Fed. Reg. 66,543 (November 10, 2008).

The best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  38 C.F.R. 
§  4.75 (2008).  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. §  4.84a.  Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079. 38 38 C.F.R. §  4.83a (2008). 

In this respect, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40, or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. §  4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when vision in one eye is blind (light perception only) and vision in the other eye is correctable to 20/40.  38 C.F.R. §  4.84a, Diagnostic Codes 6070, 6074, 6076, 6077 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is blind (light perception only) and vision in the other eye is correctable to 20/50; (6) anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6069, 6073, 6076 (2008).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/70; (4) when vision in one eye is blind (light perception only) and vision in the other eye is correctable to 20/70; or (5) anatomical loss of one eye and vision in the other eye is correctable to 20/50.  38 C.F.R. §  4.84a, Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/100; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/100; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/100; (5) when vision in one eye is blind (light perception only) and vision in the other eye is correctable to 20/100; or (6) anatomical loss of one eye and vision in the other eye is correctable to 20/70.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 (2008).

Under the old rating criteria, the severity of the Veteran's right eye disability may also be rated based on impairment of visual fields under 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008). 

In this regard, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76 (2008).  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal field for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 45 degrees, but not to 30 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; loss of the temporal half of the visual field unilaterally; or if the Veteran has a large or centrally located unilateral scotoma.  38 C.F.R. §  4.84a (2008).

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Id.

A 30 percent rating is assigned for concentric contraction of the visual field to 45 degrees, but not to 30 degrees, bilaterally; concentric contraction of the visual field limited to 5 degrees, unilaterally; loss of the temporal half of the visual field bilaterally; or homonymous hemianopsia.  Id.
 
A 50 percent rating is assigned for concentric contraction of the visual field to 30 degrees, but not to 15 degrees, bilaterally.  Id.
 
A 70 percent rating is assigned for concentric contraction of the visual field to 15 degrees, but not to 5 degrees, bilaterally.  Id.
 
A 100 percent disability rating is assigned for concentric contraction of the visual field to 5 degrees, bilaterally.  Id.
 
Initially, the Board notes that the August 2010 and May 2017 VA examiners specifically opined that the Veteran did not have keratoconus.  Moreover, there is no evidence in the record indicating that the Veteran has a difference of more than 4 diopters of spherical correction between his right and left eye.  Accordingly, when rating the severity of the Veteran's right eye disability his best distant vision obtainable after best correction by glasses will be the basis of his visual acuity rating at all times during the pendency of the appeal.  38 C.F.R. § 4.75 (2008). 

From July 22, 1998 to November 1, 2007

From July 22, 1998 to March 13, 2008, the Veteran's service-connected right eye disability is evaluated as 10 percent disabling under 38 C.F.R. § 4.84a.  The Veteran's left eye acuity during this appeal period was consistently 20/20.  On VA examination in February 1996, his corrected right eye visual acuity was 20/50.  Field of vision testing for the right eye showed generalized visual field constriction to 10 degrees in the upper field and 20 degrees on the nasal side.  He was diagnosed with right eye chronic open-angle glaucoma, status post trabeculectomy.  He denied blurry vision in September 2005.  However, in an August 2010 VA treatment record, he reported a history of blurry vision.

Prior to November 1, 2007, the Veteran did not meet the criteria for a higher 20 percent rating because his right eye vision was not reduced to 15/200 or 20/200.  This is true at all times prior to November 1, 2007, and therefore the Board need not consider further staged ratings.  See Fenderson, supra.  

As to a rating in excess of 10 percent based on impairment of field of vision prior to November 1, 2007, is not available under the applicable code.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  A higher rating based on concentric contraction of the visual field requires concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally, which the Veteran does not have, as the February 1996 Goldmann chart demonstrated an average concentric contraction of 26.  This is true at all times prior to November 1, 2007, and therefore the Board need not consider further staged ratings.  See Fenderson, supra.  

From November 1, 2007 to May 18, 2017

After a careful review of the record, the Board finds that, from November 1, 2007 to May 17, 2017, the Veteran's right eye disability warrants no more than a 30 percent rating.  

A March 13, 2008 VA ophthalmology treatment record, documents the Veteran's complaint of right eye vision loss for approximately four months.  The Veteran is competent to report vision loss beginning in November 2007.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Physical examination revealed right eye visual acuity was limited to light perception only at that time, which warrants a 30 percent rating and extension of his SMC under 38 U.S.C.A. § 1114(k), effective November 1, 2007.  

The Veteran was afforded a VA examination in August 2010, which also reflects that his right eye had light perception only.  The diagnosis was cataract and glaucoma of the right eye.  In October and November 2010, the Veteran's vision was retested after the cataract removal and his visual acuity of the right eye was 20/250.  He underwent vitrectomy in May 2011. 

During the July 2011 VA examination, the Veteran reported that his vision has not improved since his prior surgeries and the examiner noted that he would not likely see any improvements.  The Veteran complained of pain and constant foreign body sensation to the right eye that he treated with eyedrops.  The July 2011 VA examiner found no visual field defects and no periods of incapacitating episodes due to his eye disease.  The diagnosis was uncontrolled end stage glaucoma of the right eye with chronic uveitis and resultant permanent loss of vision. 

The Veteran underwent glaucoma surgery in June 2012.  

Visual field defect was noted on VA examination in October 2012.  Using the Goldmann's equivalent III/4e target, contraction of a visual field was denied.  Loss of visual field, scotoma, and legal blindness were not found on examination.  Visual acuity of the right eye was not documented.  The examiner explicitly found no anatomical loss of either eye, but his vision was limited to no more than light perception of the right eye.  The Veteran was unable to recognize test letter at one foot or closer or perceive objects, hand movements, or count fingers at three feet.  Gross distortion or asymmetry of eye was noted and described as right eye opaque, white cornea.  

December 2016 and May 8, 2017 VA ophthalmology treatment records show that the Veteran's visual acuity in the right eye was no light perception and 20/25 in the left eye.  

Prior to May 18, 2017, the Veteran did not meet the criteria for a higher 40 percent rating because he did not have anatomical loss of the right eye.  See 73 Fed. Reg. at 66548 (commenting that the visual impairment of one eye must not exceed 30 percent in the absence of anatomical loss, and that no light perception is evaluated the same as light perception only).  This is true at all times prior to May 18, 2017, and therefore the Board need not consider further staged ratings.  See Fenderson, supra.  

A rating in excess of 30 percent based on impairment of field of vision prior to May 18, 2017 is not available under the applicable code.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  The October 2012 examiner specifically found no contraction of a visual field and the VA examiner in July 2011 did not find any visual defects.  This is true at all times prior to May 18, 2017, and therefore the Board need not consider further staged ratings.  See Fenderson, supra.  

Since May 18, 2017

The May 18, 2017 VA examination report revealed anatomical loss of the right eye and the Veteran's corrected left eye visual acuity was 20/40, commensurate with a 40 percent rating.  Therefore, the Veteran does not meet the criteria for a higher 50 percent rating because his vision in his left eye is correctable to 20/40 or better.  Thus, he does not have anatomical loss in one eye and vision in the other eye correctable to 20/70 or 20/50.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted due to loss of visual acuity.  This is true at all times since May 18, 2017, and therefore the Board need not consider further staged ratings.  See Fenderson, supra.  

Further, a higher rating based on impairment of field of vision is not available under the applicable code since May 18, 2017.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  A higher rating based on concentric contraction of the visual field requires bilateral contraction to 5 degrees, which the Veteran does not have, as the May 2017 VA examiner found no visual field defect.  This is true at all times since May 18, 2017, and therefore the Board need not consider further staged ratings.  See Fenderson, supra.  



B.  Temporary Total

The Veteran seeks a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following right eye surgery performed on June 15, 2012. 

The law provides that a temporary total rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

In this case, there is no dispute the Veteran underwent surgery for his service-connected right eye in June 2012.  Further, the record reflects he did receive follow-up treatment for this surgery.  However, the preponderance of the evidence is against a finding he required at least one month of convalescence following this surgery; had severe postoperative residuals; or had casting, without surgery, of one of his major joints.  In pertinent part, even though follow-up treatment records note the surgery was extensive, neither these records, nor the records from the surgery itself, state he required a period of convalescence.  On discharge on June 16, 2012, he was instructed not to bend, lift, strain or rub his eye.  It was noted that he was able to perform his activities of daily living independently.  

The October 2012 VA examiner opined that the Veteran was released from the post- operative period in September 2012, but will require follow-up examinations, two to three times annually.  The examiner determined that the Veteran's eye disability did not impact his ability to work at that time.  

There is no indication that the Veteran's post-right eye-surgery treatment was consistent with a period of convalescence of one month or more such as bedrest throughout such a period of time.  In view of the foregoing, the Board finds that Veteran's appeal for a temporary total rating for convalescence under 38 C.F.R. 
§ 4.30 must be denied.  

ORDER

A disability rating in excess of 10 percent prior to November 1, 2007, for a right eye disability is denied.  

A disability rating of 30 percent, for a right eye disability, since November 1, 2007, is granted.  
 
SMC under 38 U.S.C.A. § 1114(k) based on one eye having light perception only is granted from November 1, 2007.

A disability rating in excess of 40 percent since May 18, 2017, for a right eye disability is denied.  

A temporary total rating pursuant to 38 C.F.R. § 4.30 based on right eye surgery on June 15, 2012, is denied.


REMAND

In his October 2010 written statement, the Veteran expressly raised the issue of entitlement to a TDIU due to his service-connected right eye disability.  However, this issue has undergone no preliminary notice and/or evidentiary development to date.  Thus, on remand, the Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and appropriate notice should be furnished.




Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU.

2.  Request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  After taking any additional development deemed necessary, adjudicate the Veteran's entitlement to a TDIU, to include consideration of an extraschedular referral.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


